EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BKD LLP We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (FileNumbers 333-175710, 333-167460, 333-162761, 333-144515, 333-125635, 333-55680 and 333-03317) of our report dated February 24, 2012, on our audits of the consolidated financial statements of United Bancorp, Inc. as of December 31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011, which report is included in the Form 10-K of United Bancorp, Inc. BKD LLP Indianapolis, Indiana February 24, 2012
